The opinion of the court was delivered, October 17th 1866.
Per Curiam.
That an alien inhabitant of the state is liable to taxation for municipal purposes of every description is too plain for argument, and that the Acts of Assembly warrant no distinction in this respect between inhabitants that are citizens, and those who are not, is equally clear.
The appellant has, therefore, no case. The decree of the court below was abundantly justified by the opinion given by the learned judge of that court.
The decree of the Court of Common Pleas is affirmed with costs.